DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/2/2022 has been entered.  Claims 2-4 and 7 have been canceled.  New claims 19-22 have been added.  Claims 1, 5-6 and 8-22 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
As discussed in the prior office action, the claimed electrical conductivity range as now recited in new claim 22 is not supported by the disclosure of the prior-filed GB application (GB1805856.0) and hence, new claim 22 has not been afforded the benefit of the earlier GB filing date and the effective filing date thereof is 4/9/2019.  However, given the amendments to independent clams 1, 17 and 18, amended claims 1, 5-6 and 8-21 have been afforded the benefit of the earlier GB filing date of 4/9/2018.
Claim Rejections - 35 USC § 103
Claims 1, 5-6 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (US2016/0024310).  McMullin discloses an anti-corrosion composition suitable for coating a metallic substrate, wherein the anti-corrosion composition comprises: (i) a continuous phase, particularly a dispersion medium, preferably a binder binding agent such as epoxies (Paragraphs 0092-0093, as in instant claim 10), in an amount from 3 to 99.999% by weight, based on the anti-corrosion composition; (ii) at least one carbon-based additive selected from the group consisting of carbon nanotubes (CNTs) and analogous carbon allotropes selected from those recited in Paragraph 0109 including (a) optionally modified graphites such as exfoliated graphites, and (b) optionally modified graphenes including especially monolayered and multilayered graphenes such as few layer graphenes, graphene ribbons and doped graphenes (reading upon the claimed second corrosion inhibitor comprising one or more 2D material platelets comprising graphene nanoplates and/or graphite flakes in which the graphite flakes have one nanoscale dimension and 35 or less layers of atom as in instant claim 1; and/or graphitic platelets which have 35 layers or less of carbon atoms, reduced graphitic platelets which have 35 layers or less of carbon atoms, or graphene oxide platelets which have 35 layers or less or carbon atoms as in instant claims 17 and 18; and/or graphene nanoplates as in instant claim 20), especially in an amount from 0.001 to 5% by weight, based on the anticorrosion composition, preferably in an amount from 0.01 to 2% by weight, more preferably from 0.015 to 1% by weight (reading upon the claimed weight percentages of the second corrosion inhibitor as recited in instant clams 1, 6, 17 and 18; Paragraph 0080); and (iii) optionally, at least one dispersing agent; wherein further ingredients may be added to improve certain properties of the anticorrosion coating, such as inorganic nanoparticles, fillers, pigments, and typical corrosion inhibitors (Entire document, particularly Abstract; Paragraphs 0051-0054, 0072, 0080, 0083, 0092-0093, 0109 and 0152-0154).  McMullin discloses that in a preferred embodiment, the composition comprises nanoparticles that comprise or consist of at least one compound selected from the group recited in Paragraph 0154 including semi-metal oxides, inorganic salts, typical corrosion inhibitors, and combinations thereof; with particular examples including SiO2 (silica) and phosphates, wherein McMullin specifically discloses that “the combination of a carbon-based additive with nanoparticles results in a drastically decreased amount of nanoparticles necessary to obtain the same anticorrosion properties as is the case with conventional anticorrosion coatings comprising up to 20% by weight, based on the anticorrosion coating, corrosion inhibitors like zinc phosphate”, noting that “the carbon-based additive may be regarded as a so-called ‘effect booster’ since the small amounts of carbon-based additive are leading to a drastically reduced amount of further corrosion inhibitors of up to 15% by weight in the inventive anticorrosion compositions if compared to anticorrosion compositions of the prior art” (Paragraphs 0153-0155); and hence McMullin provides a clear teaching and/or suggestion of utilizing silica or zinc phosphate in a content of up to 15wt% reading upon the claimed first corrosion inhibitor of instant claims 1, 5, 17 and 18, in content within the claimed range of 1wt% to 15wt% or 4-8wt% as in instant claims 1, 8, and/or 18 (also Paragraphs 0027, 0159, and 0186).
McMullin discloses that known, commercial products and/or carbon additives or allotropes such as unmodified or modified, e.g. functionalized or at least partially oxidized, graphites or optionally modified graphenes including monolayered, few-layered, or multilayered of preferably 1 to 10 layers (as in instant claims 1, 17, 18, and 20), produced from known methods in the art may be utilized for the carbon additive(s) in the invention; and specifically discloses that with respect to the optionally modified graphites, the graphites may have an average particle diameter D50, based on the width of the discrete graphite particles, in the range from 0.01 to 100µm, especially in the range from 0.1 to 50µm, and preferably in the range from 1 to 30µm; and with a D50, based on the height, in the range of 0.5nm to 1000nm, especially from 1 to 500nm, and preferably 5 to 100nm; while the optionally modified graphenes may have up to 100 layers, preferably 1 to 30 layers, and most preferably 1 to 10 layers (Paragraphs 0103-0119); thereby clearly teaching and/or suggesting a D50 particle size with respect to the graphites and/or graphenes, reading upon the claimed second corrosion inhibitor, as recited in instant claims 1, 17, 18 and 21.
Hence, McMullin clearly teaches and/or suggests a coating composition comprising components reading upon the claimed carrier medium, first corrosion inhibitor, and second corrosion inhibitor as recited in instant claims 1, 5, 10, 17, 18, 20, and 21, in contents as recited in instant claims 1, 6, 8, 17, and 18; thereby rendering instant claims 1, 5, 6, 8, 10, 17, 18, 20, and 21 obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 9 and 19, as noted above, McMullin discloses that the composition may comprise graphites and/or graphenes having one nanoscale dimension and up to 100 layers, preferably 1 to 30 layers, reading upon the claimed graphite flakes of instant claim 9, and although McMullin discloses that the composition may further comprise nanoparticles of silica, silicates, pigments, and/or conventional corrosion inhibitors (Paragraph 0155), McMullin does not specifically teach that the silica nanoparticles, pigments or conventional corrosion inhibitors include calcium exchanged silica as recited in instant claims 9 and 19.  However, given that calcium exchanged silica is an obvious species of conventional corrosion inhibiting silica pigment in the art, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize calcium exchanged silica as the nanoparticles in the invention taught by McMullin given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Hence, in the absence of any clear showing of unexpected results, the claimed invention of instant claims 9 and 19 would have been obvious over the teachings of McMullin.
With respect to instant claims 11, 15 and 16, McMullin discloses that the composition may be applied to a substrate, particularly metallic substrates susceptible to corrosion such as by oxidation, to provide an anticorrosion coating as in instant claim 11 (Paragraphs 0072-0076), wherein the thickness of the coating can vary within wide ranges and in particular, is in the range from 0.1 to 1000µm, most preferably in the range from 20 to 500µm (Paragraph 0077), reading upon and/or rendering obvious the claimed thickness range as recited in instant claim 15; and although McMullin does not specifically recite that the graphites and/or graphenes as the carbon-based additive are present in the coating as multiple layers providing a labyrinthine path for the penetration of water, any dissolved oxygen the water carries, and any aggressive ions as recited in instant claim 16, given that McMullin clearly teaches that the carbon-based additives including the 2D graphites and/or graphenes are homogeneously distributed in the coating composition with sizes and contents thereof as utilized in the instant invention, the Examiner takes the position that the claimed labyrinthine path property would flow naturally from the teachings and/or suggestions of McMullin and hence the claimed invention as recited in instant claims 11, 15 and 16 would have been obvious over McMullin (Paragraphs 0076-0077, 0086, and 0131).
With respect to instant claims 12-14, McMullin also discloses a process of making the anticorrosion composition by homogeneously dispersing the carbon-based additives into the continuous phase of the anticorrosion composition utilizing a dispersion of the carbon-based additives, wherein the carbon-based additives may be provided as a separate dispersion utilizing a continuous phase that may be identical to the continuous phase of the anticorrosion composition, and the dispersion of the carbon-based additives may be added with the other components of the composition or added after the other components of the composition, which may be provided in two separate parts, are blended and mixed as in the examples, thereby reading upon adding the 2D material platelets at the “let down stage” or “as a stir in additive after the let down stage”; and hence, given the examples taught by McMullin and that it is prima facie obviousness to change the sequence of adding ingredients (see MPEP § 2144.04(IV)(C)), the claimed invention as broadly recited in instant claims 12-14 would have been obvious over the teachings of McMullin (Paragraphs 0086-0087, 0131-0142, and Examples).
With respect to instant claim 22, although McMullin does not specifically disclose that the optionally modified graphites and/or graphenes as the carbon-based additives reading upon the claimed 2D material platelets have an electrical conductivity of around or less than 2.0x10-5 S/m at 20°C as claimed, McMullin does teach that preferably the carbon-based additives are surface functionalized with suitable functional groups capable of interacting with the continuous phase, particularly by at least one dispersant, such as those in Paragraph 0149 including various non-conductive polymers that are known to have an electrical conductivity substantially lower than the claimed 2.0x10-5 S/m endpoint, and/or that the optionally modified graphites are especially at least partially oxidized thereby also encompassing fully oxidized graphites which would suggest a low electrical conductivity as in the claimed invention, and given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to select from any of the disclosed functionalized and/or modified carbon-based additives as disclosed by McMullin including fully oxidized graphites and/or surface modified graphenes that are modified with any of the modifying dispersants as disclosed by McMullin and that the carbon-based additives are not added to provide electrical conductivity to the coating nor are required to have any particular electrical conductivity, the claimed invention as recited in instant claim 22 would have been obvious over the teachings of McMullin given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  (Entire document, particularly Paragraphs 0059-0060, 0109, 0141-0149, and 0189).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (US2016/0024310), as applied above to claims 1, 5-6 and 8-21, and in further view of SHIELDEX® Anti-Corrosive Pigments Technical Information Sheet from W. R. Grace & Co. (“Grace TIS” of record).  The teachings of McMullin are discussed in detail above and as noted, McMullin clearly teaches that the composition comprises graphites and/or graphenes reading upon the claimed graphite flakes of instant claim 9, and may also comprise nanoparticles of silica, silicates, chromates, pigments, and/or conventional corrosion inhibitors such as zinc phosphate (Paragraph 0155), as well as further comprises microscale metal particles, preferably metallic zinc or zinc salts or zinc compounds, more preferably metallic zinc, zinc oxides and/or zinc phosphates (Paragraphs 0159-0163) in an amount of from 0.001 to 90% by weight, especially in an amount from 0.01 to 85% by weight, and preferably in an amount of 0.1 to 80% by weight, wherein a synergistic effect is observed if the microscale metal or metal oxide particles are present in the anticorrosion compositions (Paragraphs 0161-0163); and given that McMullin provides no specific limitations on the added nano/microparticles, pigments, and/or conventional corrosion inhibitors and taches that typically the anticorrosion compositions are chromate-free and/or do not comprise any chromate, and do not contain any highly toxic compounds and thus are highly ecological (Paragraph 0163), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any known silica and/or any known pigment and/or any known conventional corrosion inhibitor.  
Further, Grace TIS discloses “highly effective, non-toxic, heavy metal free anti-corrosive ion exchange pigments” based upon ion exchanged amorphous silica gel that can be utilized in a wide variety of resin systems with example pigments including SHIELDEX® AC 3 and AC 5 which are both calcium ion exchanged silica pigments, wherein the SHIELDEX® pigments may improve the corrosion resistance of a coating film and may be utilized “as a replacement for toxic anti-corrosion pigments like red lead, zinc chromate or strontium chromate as well as an alternative for heavy metal containing zinc phosphate based pigments” (Page 1).  Grace TIS specifically discloses that SHIELDEX® AC 5 pigment is a standard grade pigment recommended for use in solventborne or waterborne primers, with a film thickness of  ≥ 20µm at an addition level of 1-4wt% for waterborne systems and 3-7wt% for solventborne systems, based upon the formulation weight; while SHIELDEX® AC 3 pigment is recommended for use in thin film systems including wash primers and two-pack systems, with a film thickness of  ≤ 10µm at an addition level of 3-5wt% for wash primers and 5-7wt% for two-pack systems, based upon the formulation weight (Page 1, particularly the second table).  Grace TIS also discloses that with regards to fillers or pigments, there are no limitations when formulating with SHIELDEX® pigments and that the combination of SHIELDEX® pigments with plate-like fillers like talc or acicular fillers like wollastonite can be advantageous (Page 2, Fillers section); and also discloses that combinations of SHIELDEX® pigments with other active anti-corrosive pigments are generally possible and may be advantageous (Page 2, Combinations With Other Active Pigments section).  Hence, it would have been obvious to one having ordinary skill in the art to utilize the “highly effective, non-toxic, heavy metal free anti-corrosive ion exchange pigments” disclosed by Grace TIS, reading upon the claimed calcium-exchanged silica as in instant claims 9 and 19, in the invention taught by McMullin thereby rendering instant claims 9 and 19 obvious over McMullin in view of Grace TIS given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (US2016/0024310), as applied above to claims 1, 5-6 and 8-21, and in further view of Sun (Doctoral thesis: Investigation on the Corrosion Protection Performance of Two-Dimensional Material/ Polymer Composite Coatings, on IDS dated 6/2/2022).  The teachings of McMullin are discussed in detail above wherein it is again noted that McMullin clearly discloses modified and/or functionalized graphites and/or graphenes having a 2D platelet structure such that the homogeneous incorporation thereof into the coating as taught by McMullin would provide a labyrinthine effect as recited in instant claim 16 and given the functional groups and/or modifying agents as disclosed by McMullin, an electrical conductivity as recited in instant claim 22 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Further, Sun teaches that passivation of 2D graphene to be provided in an anti-corrosion coating on a metal substrate inhibits the “corrosion promoting activity” of the graphene, providing lowly-conductive “passivated” graphene material that not only hinders the formation of graphene-metal microgalvanic corrosion but also “is more likely to spread and disperse well in the coating matrix, resulting in a more effective ‘labyrinth effect’ which prevents corrosive electrolyte from penetrating through coatings” (English Abstract, see also the partial translation of section 4.3.4 filed with the IDS dated 6/2/2022).  Sun teaches that “[a]niline, tetraethoxysilane and 3-aminopropyl triethoxysilane [were] used to carry out the insulating modification of graphene by means of in-situ modification technology…through which a series of lowly-conductive ‘passivated’ graphene materials with a sandwich structure can be successfully prepared” (Abstract), with a specific “passivated” example of graphene/silane composite produced with 3-aminopropyltriethoxysilane having an electrical conductivity of only 2 x 10-6 S/cm (4.4 Chapter Summary; see partial translation submitted with the IDS filed 6/2/2022), a “passivated” example of graphene/pernigraniline composite having an electrical conductivity of 2.3 x 10-7 S/cm (section 2.3.1, top of page 33), and a passivated example of graphene/silica oxide composite having an electrical conductivity on the order of 10-7 S/cm as disclosed in section 3.3.1 on page 49 and in section 3.4 on page 60; such that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to passivate or modify the graphenes and/or graphites in the invention taught by McMullin to provide lowly-conductive “passivated” graphene materials having an electrical conductivity as in the teachings of Sun or lower, thereby further improving the corrosion resistance properties of the coating of McMullin as taught by Sun, and thus the claimed invention as recited in instant claims 16 and 22 would have been obvious over the teachings of McMullin in view of Sun, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 6/2/2022 have been considered but are moot in view of the new grounds of rejection presented above.
Applicant’s claim amendments and arguments filed 6/2/2022 have overcome the objection to the specification, the rejections under 35 U.S.C. 112, and the prior art rejections as recited in paragraphs 18-38 of the prior office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 25, 2022